UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 Commission File Number0-15572 FIRST BANCORP (Exact Name of Registrant as Specified in its Charter) North Carolina 56-1421916 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification Number) 341 North Main Street, Troy, North Carolina 27371-0508 (Address of Principal Executive Offices) (Zip Code) (Registrant's telephone number, including area code) (910)576-6171 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[ X ] YES[ ] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[] YES[ ] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one) [ ] Large Accelerated Filer [X] Accelerated Filer [ ] Non-Accelerated Filer [ ] Smaller Reporting Company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).[ ] YES[X ] NO The number of shares of the registrant's Common Stock outstanding on April 30, 2011 was 16,835,889. INDEX FIRST BANCORP AND SUBSIDIARIES Page Part I.Financial Information Item 1 - Financial Statements Consolidated Balance Sheets - March 31, 2011 and March 31, 2010 (With Comparative Amounts at December 31, 2010) 4 Consolidated Statements of Income - For the Periods Ended March 31, 2011 and 2010 5 Consolidated Statements of Comprehensive Income - For the Periods Ended March 31, 2011 and 2010 6 Consolidated Statements of Shareholders’ Equity - For the Periods Ended March 31, 2011 and 2010 7 Consolidated Statements of Cash Flows -For the Periods Ended March 31, 2011 and 2010 8 Notes to Consolidated Financial Statements 9 Item 2 – Management’s Discussion and Analysis of ConsolidatedResults of Operations and Financial Condition 42 Item 3 – Quantitative and Qualitative Disclosures About Market Risk 61 Item 4 – Controls and Procedures 63 Part II.Other Information Item 1A - Risk Factors 64 Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds 65 Item 6 – Exhibits 65 Signatures 67 Page 2 Index FORWARD-LOOKING STATEMENTS Part I of this report contains forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934 and the Private Securities Litigation Reform Act, which statements are inherently subject to risks and uncertainties.Forward-looking statements are statements that include projections, predictions, expectations or beliefs about future events or results or otherwise are not statements of historical fact.Such statements are often characterized by the use of qualifying words (and their derivatives) such as “expect,” “believe,” “estimate,” “plan,” “project,” or other statements concerning our opinions or judgment about future events.Factors that could influence the accuracy of such forward-looking statements include, but are not limited to, the financial success or changing strategies of our customers, our level of success in integrating acquisitions, actions of government regulators, the level of market interest rates, and general economic conditions.For additional information that could affect the matters discussed in this paragraph, see the “Risk Factors” section of our 2010 Annual Report on Form 10-K. Page 3 Index Part I.Financial Information Item 1 - Financial Statements First Bancorp and Subsidiaries Consolidated Balance Sheets ($ in thousands-unaudited) March 31, December 31, 2010 (audited) March 31, ASSETS Cash and due from banks, noninterest-bearing $ Due from banks, interest-bearing Federal funds sold Total cash and cash equivalents Securities available for sale Securities held to maturity (fair values of $58,526, $53,312, and $44,074) Presold mortgages in process of settlement Loans – non-covered Loans – covered by FDIC loss share agreement Total loans Allowance for loan losses – non-covered ) ) ) Allowance for loan losses – covered ) ) ─ Total allowance for loan losses ) ) ) Net loans Premises and equipment Accrued interest receivable FDIC indemnification asset Goodwill Other intangible assets Other real estate owned – non-covered Other real estate owned – covered Other Total assets $ LIABILITIES Deposits:Demand - noninterest-bearing $ NOW accounts Money market accounts Savings accounts Time deposits of $100,000 or more Other time deposits Total deposits Securities sold under agreements to repurchase Borrowings Accrued interest payable Other liabilities Total liabilities Commitments and contingencies SHAREHOLDERS’ EQUITY Preferred stock, no par value per share.Authorized: 5,000,000 shares Issued and outstanding:65,000 shares Discount on preferred stock ) ) ) Common stock, no par value per share.Authorized: 40,000,000 shares Issued and outstanding:16,824,489, 16,801,426, and 16,739,005 shares Common stock warrants Retained earnings Accumulated other comprehensive income (loss) Total shareholders’ equity Total liabilities and shareholders’ equity $ See notes to consolidated financial statements. Page 4 Index First Bancorp and Subsidiaries Consolidated Statements of Income ($ in thousands, except share data-unaudited) Three Months Ended March 31, INTEREST INCOME Interest and fees on loans $ Interest on investment securities: Taxable interest income Tax-exempt interest income Other, principally overnight investments 90 Total interest income INTEREST EXPENSE Savings, NOW and money market Time deposits of $100,000 or more Other time deposits Securities sold under agreements to repurchase 50 Borrowings Total interest expense Net interest income Provision for loan losses – non-covered Provision for loan losses – covered ─ Total provision for loan losses Net interest income after provision for loan losses NONINTEREST INCOME Service charges on deposit accounts Other service charges, commissions and fees Fees from presold mortgages Commissions from sales of insurance and financial products Gain from acquisition ─ Foreclosed property losses and write-downs – non-covered ) ─ Foreclosed property losses and write-downs – covered ) ─ FDIC indemnification asset income, net ─ Securities gains 14 9 Other gains 20 49 Total noninterest income NONINTEREST EXPENSES Salaries Employee benefits Total personnel expense Net occupancy expense Equipment related expenses Intangibles amortization Merger expenses ─ Other operating expenses Total noninterest expenses Income before income taxes Income taxes Net income Preferred stock dividends and accretion ) ) Net income available to common shareholders $ Earnings per common share: Basic $ Diluted Dividends declared per common share $ Weighted average common shares outstanding: Basic Diluted See notes to consolidated financial statements. Page 5 Index First Bancorp and Subsidiaries Consolidated Statements of Comprehensive Income Three Months Ended March 31, ($ in thousands-unaudited) Net income $ Other comprehensive income (loss): Unrealized gains on securities available for sale: Unrealized holding gains arising during theperiod, pretax Tax benefit ) ) Reclassification to realized gains ) (9 ) Tax expense 5 4 Postretirement Plans: Amortization of unrecognized net actuarial loss Tax expense ) ) Amortization of prior service cost and transition obligation 9 9 Tax expense (4
